Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Unas muy breves expresiones para dejar constancia de nuestra gran inconformidad con la actuación del Tribunal en el presente caso. Como es sabido, en su principal fun-ción de pautar el Derecho en nuestra jurisdicción, el Tribunal, de ordinario, debe limitarse a interpretar las leyes y los reglamentos vigentes en nuestro ordenamiento jurídico. Hay ocasiones en que por existir una “laguna” en la ley, el Tribunal se ve en la necesidad de incurrir, por decirlo así, en un acto de “legislación judicial”. De ser ello posible, el Tribunal debe abstenerse de hacerlo ya que esa función, *589bajo nuestro sistema republicano de gobierno, le corres-ponde a la Asamblea Legislativa.
Hoy, el Tribunal incurre en un grave acto de legislación judicial. Su actuación resulta aún más inexplicable cuando consideramos el hecho de que es innecesaria ya que, real-mente, no existe una “laguna” en las Reglas de Procedi-miento Criminal, respecto a la materia en controversia, que requiera acción correctiva de parte del Tribunal.
i — I
La Regla 22(a) de nuestras Reglas de Procedimiento Criminal,(1) establece:
(a) Comparecencia ante el magistrado. Un funcionario del orden público que hiciere un arresto autorizado por una orden de arresto deberá llevar a la persona arrestada sin demora innecesaria ante el magistrado disponible más cercano. Cual-quier persona que hiciere un arresto sin orden de arresto de-berá llevar a la persona arrestada sin demora innecesaria ante el magistrado disponible más cercano, y si la persona que hi-ciere el arresto sin orden de arresto fuere una persona particular, podrá entregar a la persona arrestada a cualquier fun-cionario del orden público, quien a su vez deberá llevar a la persona arrestada sin demora innecesaria ante un magis-trado, según se dispone en esta regla. Cuando se arrestare a una persona sin que se hubiere expedido orden de arresto y se le llevare ante un magistrado, se seguirá el procedimiento que disponen las Reglas 6 y 7, según corresponda. (Enfasis suplido.)
Como podemos notar, la frase clave y determinante en dicha disposición reglamentaria lo es “sin demora innecesaria”. ¿Cómo se determina si las autoridades cum-plieron con el referido mandato? La contestación es sor-prendentemente sencilla: de acuerdo con los hechos especí-ficos del caso y resolviendo los casos “caso a caso”.
Ante un señalamiento del acusado de que las autorida-des incumplieron con dicho mandato, ¿cómo se dilucida el asunto? La contestación es, igualmente, sencilla: el tribu*590nal de instancia, en una vista señalada a esos efectos, y luego de que el acusado establezca el tiempo transcurrido desde que fue detenido hasta que fue conducido ante un magistrado, decidirá la cuestión planteada después de re-cibir la prueba que tenga a bien presentar el Ministerio Público sobre las razones, si algunas, para la alegada de-mora y la prueba de refutación que presente el acusado; todo ello a la luz de las disposiciones de la Regla 22(a) antes transcrita.
La citada disposición reglamentaria cumple cabalmente con lo resuelto por el Tribunal Supremo federal en Gerstein v. Pugh, 420 U.S. 103 (1975). En dicho caso el referido foro judicial resolvió que la Cuarta Enmienda de la Constitu-ción de Estados Unidos —disposición constitucional que aplica a Puerto Rico— requiere una “pronta determinación judicial” sobre causa probable como prerrequisito de un ex-tenso período de detención, producto de un arresto sin una orden judicial. En vista de que la citada Regla 22(a) re-quiere que el detenido sea llevado “sin demora innecesaria” ante un magistrado, resulta innecesario, en nuestra juris-dicción, el establecimiento de un período de tiempo máximo de detención, previo a que el detenido sea llevado ante el magistrado.
La Mayoría da la impresión de que incurre en este curso de acción —esto es, el de establecer un período máximo de treinta y seis horas— “obligado” por la decisión del Tribunal Supremo federal en County of Riverside v. McLauglin, 500 U.S. 44 (1991). Nada más lejos de la realidad. En County of Riverside v. McLaughlin, ante, pág. 56, el Supremo federal resumió su decisión y los efectos y conse-cuencias de ésta, al expresar:
Our task in this case is to articulate more clearly the boundaries of what is permissible under the Fourth Amendment. Although we hesitate to announce that the Constitution compels a specific time limit, it is important to provide some degree of certainty so that States and counties may establish procedures with confidence that they fall within constitutional bounds. Taking into account the competing interests articulated in Gerstein, we believe that a jurisdiction that provides *591judicial determinations of probable cause within 48 hours of arrest will, as a general matter, comply with the promptness requirement of Gerstein. For this reason, such jurisdictions will be immune from systemic challenges. (Enfasis suplido.)
En el antes mencionado caso County of Riverside v. McLaughlin, ante, se impugnó un estatuto estatal que per-mitía que personas arrestadas sin una orden judicial pu-dieran permanecer detenidas, antes de ser llevadas ante un magistrado, por un período de dos días; período que no incluía los fines de semana —sábados y domingos— y los días feriados, lo cual significaba, en palabras del Supremo federal, que una persona arrestada al final de la semana podía permanecer detenida, sin ser llevada ante un magis-trado, por períodos de cinco y hasta de siete días.
En nuestra jurisdicción, repetimos, ello no puede ocurrir ya que, conforme establece la antes citada Regla 22(a), el detenido debe ser llevado ante un magistrado sin demora o dilación innecesaria. Ello significa que, conforme se resol-vió en County of Riverside v. McLaughlin, ante, la citada Regla 22(a) de nuestras Reglas de Procedimiento Criminal cumple con el requisito de la Cuarta Enmienda de la Cons-titución federal, razón por la cual está “inmune” a ataques e impugnaciones constitucionales.
HH I — I
La mejor evidencia de la corrección de lo antes expre-sado consiste en que en la jurisdicción federal —en la cual la materia en controversia está reglamentada por la Regla 5(1)(A) de Procedimiento Criminal federales, Fed. Rules Cr. Proc. Rule 5(1)(A), 18 U.S.C.A.— no obstante el hecho de que el criterio (“test”) que reglamenta la situación es idéntico al nuestro, dicha regla federal permanece inalterada.
La citada Regla 5(1)(A) federal establece:
(1) Appearance Upon an Arrest.
(A) A person making an arrest within the United States must take the defendant without unnecessary delay before a *592magistrate judge, or before a state or local judicial officer as Rule 5(c) provides, unless a statute provides otherwise. (Enfa-sis suplido.)
Como podemos notar, repetimos, el criterio que estable-cen tanto la referida Regla 5(1)(A) federal como la citada Regla 22(a) nuestra, es idéntico. En consecuencia, ambas disposiciones, y jurisdicciones, están “inmunes” a ataques e impugnaciones constitucionales similares al que fue objeto el estatuto estatal en el caso County of Riverside v. McLaughlin, ante.
1 — 1 H-i 1 — 1
Lo verdaderamente triste de toda esta situación es que, en primer lugar, la norma hoy pautada por el Tribunal, esto es, el período máximo de treinta y seis horas estable-cido, realmente no resuelve nada, ya que resulta mera-mente directivo, en vista de todas las excepciones que, res-pecto a éste, establece el Tribunal en la opinión emitida.
En segundo lugar, el establecimiento de este período máximo de treinta y seis horas tendrá consecuencias nefas-tas para las personas que sean arrestadas. Antes de la opi-nión emitida en el presente caso, las autoridades policíacas sabían que tenían que llevar al detenido ante un magis-trado “sin demora innecesaria”. Hoy son conscientes del hecho de que el Tribunal les ha concedido un “período de gracia” de hasta, posiblemente, treinta y seis horas. El per-juicio que causará esta nueva norma es inimaginable.
Por último, la norma hoy innecesariamente establecida no resulta ni tan siquiera en beneficio de una mejor admi-nistración de la justicia. Todos y cada uno de los casos ten-drán que ser resueltos, al amparo de dicha norma, con-forme a sus hechos específicos y particulares, y los tribunales de instancia estarán obligados, como actual-mente se hace, a resolver la cuestión “caso a caso”.

(1) 34 L.P.R.A. Ap. II.